Title: To John Adams from George Hammond, 15 August 1792
From: Hammond, George
To: Adams, John



My dear Sir,
Boston 15th August 1792

The hospitality of this place has not hitherto allowed me an opportunity of fulfilling my promise of visiting you at Braintree.  If however you are not engaged on Sunday next, and will allow me the honor of partaking of your family-dinner upon that day, I shall, with great pleasure embrace that occasion of paying my respects to you.
Be so good as to present my most respectful Compliments to Mrs Adams, and be assured that I am ever, / My dear Sir, / Your most faithful humble Servant

Geo. Hammond